Citation Nr: 0607407	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 2005, the appellant testified 
before the undersigned via videoconference from the RO.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a scar of the scalp and a fracture of the 
left clavicle, both rated as non-compensable.

2.  According to the Certificate of Death, the veteran died 
from lung cancer in May 2002.  There were no other 
significant conditions contributing to death.

3.  The veteran's service-connected disabilities did not 
cause the veteran's death and played no substantial or 
material part in his death.

4.  Cancer was not manifested during service or within one 
year of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the claimant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a September 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, malignant tumors will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records reveal complaints of chest pain.  
In June 1954, an x-ray was performed.  The results were 
compatible with old case of histoplasmosis.  The veteran 
underwent a separation examination in August 1954.  At that 
time, the veteran's physical examination revealed no 
abnormalities of the lungs and chest.  The chest x-ray was 
normal.  

In sum, when the veteran separated from service, he did not 
have any respiratory disease or injury.  The evidence does 
not show that he had at that time any malignant growths.  
There is no competent medical evidence within one year of 
separation establishing that the veteran developed cancer.  

In November 1971, the veteran was afforded a VA examination.  
His chest x-ray was normal.  Private medical records dated in 
August 1976 showed that the veteran was diagnosed as having 
asthmatic bronchitis.  A November 1976 VA examination 
revealed that the veteran had a 33 year history of cigarette 
smoking.  Currently, he had bronchopulmonary disease, type 
undetermined, aggravated by cigarette smoking.  X-rays 
revealed fibrocalcific changes of both hilar areas, cause 
undetermined.  The veteran was hospitalized by VA in October 
1992.  It was noted that the veteran had chronic obstructive 
pulmonary disease and chronic cigarette smoking.  On a March 
1993 VA examination, chronic obstructive pulmonary disease 
with continued smoking, was diagnosed.  X-rays revealed 
prominent evidence of hyperaeration of the lung fields and 
mild chronic obstructive pulmonary disease.  

In April 2000, the veteran complained of shortness of breath 
to VA.  X-rays revealed a density in the left superior hilar 
area which was not present in 1999.  Malignancy was 
suspected.  May 2000, it was noted that the growth was 
consistent with primary carcinoma of the peripheral posterior 
aspect of the left upper lung.  The veteran was advised to 
stop smoking.  The veteran indicated that he did not want 
anything done medically for his malignancy.  A private 
medical record dated in May 2002 indicates that the veteran 
was a hospice patient and admitted to that facility on May 
27, 2002, for comfort measures with end-stage colon cancer 
that had metastasized to the lungs.  The examiner indicated 
that he was not the veteran's regular doctor, but rather the 
admitting doctor, and that a VA facility was not available at 
that time.  While arrangements were being made to transfer 
the veteran to a VA facility pursuant to the family's 
request, the veteran expired on May 29, 2002.  

According to the Certificate of Death, the veteran died in 
May 2002 from lung cancer.  There were no other significant 
conditions contributing to death.  The Board notes further, 
that although the May 2002 private medical record authored by 
an admitting physician rather than the veteran's regular VA 
physician lists the terminal diagnosis as colon cancer with 
metatases to the lungs and probably the right parotid gland 
as well, the numerous VA medical records dated from 1999 
through the date of his death show the lungs as the primary 
site of the fatal cancer.   There is no report of colon 
cancer with metatases to the lungs, and certainly no medical 
evidence relating colon cancer to the veteran's military 
service.

At a May 2005 videoconference hearing and in correspondence 
of record, the appellant contended that the veteran's death 
was related to his cigarette smoking.  

During the veteran's lifetime, he was service-connected for a 
scar of the scalp and a fracture of the left clavicle.  Both 
were rated as noncompensable.  The disabilities were 
considered non-disabling when the veteran died.  There is no 
competent medical evidence relating the veteran's death from 
lung cancer to either of these disabilities.  Thus, there is 
no nexus between the veteran's cause of death from lung 
cancer and the veteran's service-connected disabilities.  The 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  

Thus, the Board concludes that the veteran's service-
connected disabilities were not the immediate or underlying 
cause of the veteran's death, and were not etiologically 
related to the cause of death.  

Furthermore, the fatal disease process was not manifest 
during service or within one year of separation.  On 
separation from service, the veteran did not have any 
respiratory abnormality and his lungs were clear.  He did not 
have evidence of any malignancy.  Following service, there 
was no diagnosis of a malignancy within one year.  The 
veteran was diagnosed as having respiratory disability in 
1976, which was over 20 years after the veteran was 
discharged from service.  He was diagnosed as having a 
malignancy in April 2000, which was over 45 years after his 
separation from service.  There is no competent medical 
evidence establishing that the veteran's death from lung 
cancer was related to service or was present within one year 
of the veteran's separation from service.  

To the extent that the appellant contends that the veteran's 
cigarette smoking was related to service and contributed to 
cause the veteran's death, the Board cannot consider that 
theory of entitlement based on in-service use of tobacco 
products in this case because the tobacco-use claim was 
received after June 8, 1998.  The current claim was received 
in November 2002.  The Board will provide further 
explanation.  

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In that opinion, the GC stated that a 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  Specifically, the GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence.  VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore, given the date of this claim, such 
ban does apply to the appellant's claim.

In sum, the evidence does not establish that the veteran's 
fatal pulmonary disease had its onset in service or that 
cancer was manifest within one year of service separation, or 
that his death was otherwise related to active service.  
Accordingly, the veteran's lung cancer was not incurred in or 
aggravated by service, and lung cancer may not be presumed to 
have been so incurred in service.  The veteran's service-
connected disabilities of the scalp and left clavicle did not 
contribute substantially or materially to cause the veteran's 
death and they were not of such severity that they resulted 
in debilitating effects and a general impairment of health to 
an extent that rendered the veteran materially less capable 
of resisting the effects of other disease causing death.  The 
appellant's assertions are unsupported by competent evidence 
and do not serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


